—Judgment, Supreme Court, New York County (Edward Sheridan, J.), rendered October 19, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 A to 9 years, unanimously affirmed.
The trial court properly granted the People’s application to close the courtroom to the extent of excluding everyone except defendant’s brother, because the officer had numerous open cases from the same area of the subject sale and continued to work in an undercover capacity there, notwithstanding defendant’s claim that the officer had not been threatened by anyone and was not involved in any "major” investigations (People v Aguayo, 200 AD2d 541, lv denied 83 NY2d 963).
The court correctly gave a prompt limiting instruction to the jury that the prior inconsistent Grand Jury testimony of the undercover officer should be used solely for impeachment purposes (People v Gelikkaya, 84 NY2d 456), instead of waiting until its final charge to the jury (see, 1 CJI[NY] 4.01, at 138).
We have considered defendant’s remaining contentions, and find them to be without merit. Concur—Sullivan, J. P., Wallach, Rubin, Ross and Tom, JJ.